department of the treasury washington dc person to contact ------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 - plr-116378-04 date date internal_revenue_service number release date index numbers -------------------------- ---------------------------- -------------------------------------------- ------------------------- - legend x y z --------------------- --------------------------- ---------------------- --------------------------- ---------------------- x ------- this letter responds to your letter dated date requesting an extension dear -------------------- of time under sec_301_9100-1 through of the procedure and administration regulations to make an election under sec_754 of the internal_revenue_code facts according to the materials submitted and representation therein x y and z are classified as partnerships for federal tax purposes x is a partner of y y is a partner of z in year x x made cash distributions to some of its partners x made a sec_754 election in its federal tax returns for year x however when y and z filed their federal tax returns for year x they inadvertently failed to make a sec_754 election the federal tax returns of x y and z for year x and thereafter were prepared as if sec_754 elections were effective for x y and z y represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making the election under sec_301_9100-1 of the procedure and administration regulations the under sec_754 a partnership may elect to adjust the basis of partnership property plr-116378-04 law and analysis where there is a distribution_of_property or a transfer of a partnership_interest the election applies to all distributions of property by the partnership and to all transfers of interests in the partnership during the taxable_year that the election applies and all subsequent taxable years sec_1_754-1 of the income_tax regulations provides that an election under sec_754 is made in a written_statement filed with the partnership return for the taxable_year during which the distribution or transfer occurs for the election to be valid the return must be filed no later than the time for filing for the taxable_year commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301 will be granted when the taxpayer provides evidence to granting relief will not prejudice the interest of the government conclusion that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore y is granted an extension of days from the date of this letter to make a sec_754 election the election should be made in a written_statement filed with the applicable service_center a copy of this letter should be attached to the statement filed federal_income_tax consequences of the transactions described above under any other provision of the code specifically we express no opinion as to whether y is a partnership for federal tax purposes based on the information submitted and representations therein we conclude sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner except as specifically set forth above we express no opinion concerning the this ruling is directed only to the taxpayer requesting it sec_6110 pursuant to the power_of_attorney on file with this office a copy of this letter will plr-116378-04 provides that it may not be used or cited as precedent be sent to your authorized representative s heather c maloy enclosures cc copy of this letter copy for sec_6110 purposes sincerely heather c maloy associate chief_counsel passthroughs and special industries
